Citation Nr: 0121310	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-00 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the interruption of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective August 18, 2000, was proper.

2.  Whether the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective September 18, 2000, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1985, 
and from April 1987 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which initially placed the veteran in "interrupted status" 
and then placed the veteran in "discontinued" status under 
the provisions of Chapter 31.  


FINDINGS OF FACT

1.  Documentation of record dated from May 2000 through July 
2000 shows that the veteran's behavior in his vocational 
rehabilitation training program did not satisfactorily 
conform to the procedures established by VA and to the rules 
and regulations of the facility where he was being afforded 
training.

2.  After the veteran's case was placed in interrupted 
status, the vocational and rehabilitation counseling staff 
did not make a reasonable effort to remedy the situation, 
i.e., assist the veteran in his efforts to improve his 
conduct and cooperation, following the notice to the veteran 
that his program was being interrupted nor was a specific 
"special review" of the proposed discontinuance action 
undertaken.  


CONCLUSIONS OF LAW

1.  The interruption of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective August 18, 2000, was proper.  38 U.S.C.A. § 
3111 (West 1991); 38 C.F.R. §§ 21.197, 21.362, 21.364 (2000).

2.  The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective September 18, 2000, was not proper.  38 
U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.198, 21.362, 
21.364 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August and September 2000 VA determination letters of the 
reasons and bases for the denial of his claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the determinations letters as well as in the 
October 2000 statement of the case, all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claims.  While VA has a duty to assist veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claim.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.


Background

In a January 1999 rating decision, service connection was 
granted for multiple disabilities.  The veteran was service-
connected for a back disability, left knee disability, pes 
planus, bilateral hearing loss, right knee disability, 
tinnitus, left ankle disability, hypertension, and tinea 
versicolor.  The combined rating assigned was 70 percent 
effective January 1998.

Thereafter, the veteran filed a claim for entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  Eventually, in a June 
2000 rating decision, one of the veteran's disability ratings 
was increased and he was granted entitlement to TDIU 
effective February 1999.  His overall 70 percent schedular 
rating was confirmed and continued.  

With regard to his vocational and rehabilitation training, in 
January and February 1999, the veteran submitted applications 
for vocational rehabilitation training benefits.  In May 
1999, he was afforded vocational assessment with a 
psychologist for VA purposes.  Upon evaluation of the 
veteran, it was the psychologist's opinion that the veteran 
would strongly benefit from a college training program.  It 
was noted that the veteran's disabilities were such that he 
would need to obtain a job that was sedentary in nature and 
flexible.  The psychologist noted that the veteran's chosen 
objectives were to become a social worker or psychological 
counselor.  The psychologist opined that these objectives 
were very reasonable and that the veteran would be a good 
candidate for such training.  

In July 1999, the veteran underwent an evaluation by the 
Vocational Rehabilitation Counselor (VRC).  The VRC noted 
that the veteran wanted to attend a 4 year university and 
obtain a baccalaureate degree in psychology or social work.  
The VRC noted that the veteran would enroll at Houston 
Community College and begin taking basic education 
requirements and would thereafter apply for admission and 
transfer to the University of Houston by Fall 2000.  The VRC 
indicated that based on the veteran's military experience, 
this appeared to be an appropriate vocational goal.  At the 
time of his counseling session, an Individualized Written 
Rehabilitation Plan (IWRP) was prepared, dated in August 
1999, and signed by the veteran.  According to the IWRP, the 
veteran's first objective was for the veteran to enroll at 
Houston Community College and earn transfer credits for 
attendance at the University of Houston.  VA was to pay for 
authorized required school costs, fees, supplies, and a 
subsistence allowance.  The evaluation criteria were as 
follows.  The veteran was to attend and actively participate 
in all classes completing all assignments leading toward 
graduation.  The veteran was to maintain at least a 
cumulative Grade Point Average (GPA) of 2.0.  The veteran was 
to maintain good conduct and attendance while participating 
in the program.  The veteran was to attend school full-time.  
It was noted that un-excused absences were grounds for 
termination of the program.  It was also noted that the 
veteran would not earn less than a "C" for all class work.  
The IWRP stated that the case manager (VRC) would 
periodically visit with the veteran to discuss and attempt to 
deal with any potential problems that could obstruct 
satisfactory progress.  The veteran was advised that he would 
be responsible for sending the case manager a copy of his 
schedule at the beginning of each semester as well as a copy 
of his grades at the end of each semester.  It was noted that 
the veteran and his case manager were to agree upon scheduled 
appointments.  The veteran was advised to review VA 
guidelines and criteria required for him to remain in the 
Chapter 31 program, which were provided to him.  

The veteran was subsequently awarded vocational 
rehabilitation benefits and he began attending Houston 
Community College.  In May 2000, correspondence contained in 
the claims file between VA and the veteran shows that some 
difficulties arose over purchases made or allegedly made by 
the veteran which were allegedly not authorized by VA.  The 
Board, at this time, is not making any determination as to 
whether VA or the veteran erred in this situation.  However, 
correspondence from the veteran clearly shows that he was 
very angry with VA over the aforementioned discrepancies.  
Electronic mail printouts show that the veteran sent VA a 
document entitled "VA ANGRY.doc" and was very emphatic in 
his correspondence that he not be "lied to" by VA.  In 
addition, the veteran indicated his dissatisfaction with his 
VRC and stated that he believed that his VRC had created an 
"enemy like relationship" with him.  Thus, regardless of 
who was at fault for the discrepancies, the veteran displayed 
hostility toward his VRC.  

In response, VA took necessary action to rectify the problem 
regarding the "unauthorized charges."  In a May 2000 
electronic mail response to the veteran, a vocational 
rehabilitation and employment officer explained the situation 
to the veteran.  In addition, he noted that the veteran had 
performed very well academically and congratulated him on 
that achievement.  It was pointed out to the veteran that 
there are certain budgetary restrictions both within the 
vocational rehabilitation program and in the field of 
employment that the veteran was seeking to enter.  In June 
2000, the same vocational rehabilitation and employment 
officer explained to the veteran that he had not found 
evidence that the veteran's VRC had acted unprofessionally 
toward the veteran, thus, a new VRC was not assigned.  

Thereafter, the veteran and staff from Houston Community 
College apparently had difficulties.  In particular, the 
veteran had a combative conversation with a veterans' 
representative liaison at Houston Community College over a 
class session and whether or not that class had been 
canceled.  The veterans' representative liaison maintained 
that the veteran was very angry and told her that she was 
incompetent.  The conversation took place over the telephone.  
She requested that she not have to have contact with the 
veteran in the future.  Correspondence from the veteran which 
is of record shows that his interpretation of this situation 
was different.  He asserted that the veterans' representative 
liaison was hostile toward him, yelled at him, was rude, and 
hung up on him.  

Thereafter, the veteran's VRC provided him with pertinent 
information regarding how his training was to be supervised.  
In general, the veteran was advised that the frequency of 
supervisory contact, to include telephone contact, was the 
supervisor's decision and responsibility.  

Thereafter, the difficulties between the veteran and his VRC 
continued.  Transcripts as well as an audiotape of the VRC's 
voicemail messages shows that the veteran informed the VRC of 
his dissatisfaction with him.

In July 2000, correspondence was submitted by several 
employees of Houston Community College in which they 
generally stated that the veteran's behavior toward the staff 
and employees was inappropriate and hostile.  They generally 
asserted that the veteran acted in a very angry manner toward 
them and indicated that his completion of studies at Houston 
Community College was being anticipated.  

In a July 2000 letter, the veteran was contacted by his VRC.  
In that letter, the veteran was informed that his feasibility 
to benefit from a program of rehabilitation and achievement 
of an appropriate employment outcome had come under question.  
He was advised that his pattern or behavior toward VA 
employees and Houston Community College employees and staff 
was of concern.  The letter stated that various 
correspondence of record to include copies of electronic mail 
messages, transcripts of voicemail messages, statements of 
Houston Community College employees and staff, and his last 
psychological evaluation, raised the current concerns.  The 
veteran was notified that he had been scheduled for a 
psychological evaluation on July 31, 2000 and that his case 
would be placed and remain in "interrupted status" until 
the date of his appointment.  Thereafter, he was advised that 
a re-evaluation appointment would be scheduled and a decision 
would be made concerning his program.  The veteran was 
informed that VA would determine if his current program of 
vocational rehabilitation was feasible, if his current goal 
of obtaining employment in the field of psychology was an 
appropriate goal based on his disabilities, and what 
additional services might be required to assist him in 
successful completion of a program of vocational 
rehabilitation.  The veteran was informed that if he chose 
not to attend his scheduled psychological evaluation or the 
re-evaluation appointment, his case would be placed in 
"discontinued status."

Thus, the Board notes that it is clear that the VRC was 
interrupting the veteran's program pending the psychological 
examination and the re-evaluation because the VRC assessed 
that there were deficiencies in the veteran's cooperation and 
conduct due to his behavioral problems.  

Thereafter, the veteran appealed the action taken in the July 
2000 letter.  In another July 2000 letter, the veteran was 
notified of options available to him regarding his appeal.  

Thereafter, also in July 2000, the veteran reported for his 
scheduled psychological evaluation.  At that time, 
appropriate psychological testing was afforded to the 
veteran.  Mental status examination revealed that the veteran 
had obsessive-compulsive personality traits, and the global 
assessment of functioning (GAF), assigned by the examiner, 
was 65.  The examiner reviewed with the veteran his recent 
history.  The veteran described having an adversarial 
relationship with his VRC.  

In summary, the psychologist opined as follows.  The 
veteran's assets were that he had overall intelligence in the 
superior range, his current enrollment in a degree program 
and his motivation for completion of that program, and his 
varied vocational experience.  His limitations were that his 
insight might be limited especially into his own negative 
affect, that he exhibited psychological rigidity and 
defensiveness which might contribute to difficulty in 
handling interpersonal situations that are not clearly 
structured, and possible reactivity to external control and 
authority.  The examiner indicated that the veteran's 
intelligence was adequate for completion of the college 
degree program, that he would function best in job situations 
with clearly defined guidelines and structure, and that he 
might benefit from psychological counseling focused on 
anger/frustration management.  

The examiner indicated that the current evaluation was 
requested by the veteran's VRC to assist in vocational 
planning and especially to provide information to assist in 
the evaluation of the appropriateness of the veteran's 
vocational goals, in light of reports of behavioral 
incidents.  The examiner noted that the veteran was 
cooperative with the evaluation, although he made it clear 
that he was participating under threat of removal of benefits 
and that he considered himself to be in an adversarial 
relationship with his VRC.  The examiner noted that the 
current dispute arose from a telephone conversation between 
the veteran and the liaison person at his school who worked 
with the veterans' programs at that institution.  The 
examiner noted that apparently the phone conversation became 
contentious and a complaint was filed to the VRC.  The 
veteran asserted that the interaction occurred on his 
personal phone in the evening, and, as such, VA had no 
jurisdiction over his behavior.  Overall, the examiner 
indicated that the veteran's intelligence was assessed as 
being in the superior range and, from an intellectual 
perspective, he was entirely capable of performing college 
level work.  Mental status examination, in pertinent part, 
revealed that the veteran's personality was significant for a 
strong pattern of denial of all forms of shortcomings, 
problems or distress.  The examiner noted that this type of 
response pattern was noted to be common among individuals who 
were being forced to participate in the evaluation against 
their will.  Additionally, the response pattern was 
frequently associated with psychological rigidity, emotional 
constriction, and easily aroused defensiveness.  Semi-
projective assessment of emotional/psychological adjustment 
was significant for the same type of response pattern as was 
found on objective testing as well as for numerous responses 
indicating the high priority and significance that the 
veteran placed on completing his undergraduate education.  
The examiner also indicated that the veteran might be most 
comfortable in jobs that featured clear structure and 
guidelines.  The examiner stated that the type of 
psychological rigidity and defensiveness suggested by this 
evaluation might present difficulties in more interpersonally 
oriented helping profession roles.  

However, the examiner stated that the results of this 
evaluation did not indicate that the veteran could not 
function in these capacities nor that his vocational goal was 
inappropriate.  The examiner indicated that the results of 
this evaluation and the apparent circumstances of the 
precipitating event for this evaluation suggested that the 
veteran might benefit from psychological counseling focused 
on anger and frustration management.  The examiner noted that 
such counseling could be of particular benefits if the 
veteran was considering using the psychology degree for 
entering into a helping profession role.  

Thereafter, the veteran met with his VRC's supervisor, 
presumably for re-evaluation.  After this meeting, the 
veteran sent his VRC a "letter of apology," in which he 
acknowledged various personal and communicative problems and 
conflicts between himself and the VRC.  The veteran thanked 
the VCR for the positive actions taken on the veteran's 
behalf in the past, but also pointed out past negative 
actions, too. 

Thereafter, in August 2000, a letter was received from 
Houston Community College's Chancellor in which she stated 
that she had received the veteran's letter of complaint 
regarding the VA office.  The Chancellor apologized for any 
unfavorable treatment the veteran had received at Houston 
Community College and assured him that Houston Community 
College does not condone the behavior he described in his 
letter of complaint, which detailed his allegations of being 
treated inappropriately by VA personnel.  

Thereafter, the veteran sent a letter to his congressman in 
which he stated that the VRC had abused his authority and had 
been vindictive toward him.  The veteran referred to the 
letter from the Houston Community College Chancellor and 
indicated that the veterans' representative liaison had acted 
inappropriately toward him and that the removal of him from 
the vocational rehabilitation program by his VRC had been 
invalid.  

In an August 2000 determination letter, the veteran was 
notified by his VRC that his case had been interrupted 
effective August 18, 2000.  He was informed that a 
combination of the evidence, when viewed as a whole, provided 
an excellent picture of his overall employment potential.  
The letter stated that the veteran's case manager had made 
the determination that the veteran was not currently 
reasonably feasible to secure and maintain suitable, stable 
employment upon completion of his proposed training program.  
The evidence considered included correspondence in his file; 
threats made to VA personnel; hostile and aggressive tone of 
letters and correspondence from the veteran; a pattern of 
behavior that indicated an inability by the veteran to deal 
with people in authority; demanding, rigid behaviors as 
indicated by electronic mail correspondence and voicemail 
messages; statements from physicians stating poor prognosis, 
progressive nature of his disabilities and that the veteran 
is unemployable; the veteran's personal statements that he is 
unemployable; the recent psychological evaluation which 
stated that the veteran needed psychological counseling; and 
statements from staff at Houston Community College concerning 
abusive and aggressive behavior by the veteran.  The veteran 
was informed that VA would not sponsor his return to 
schooling in the Fall semester.  He was advised that he would 
be required to provide requested documentation and complete a 
thorough evaluation prior to approval for reentrance into a 
Chapter 31 vocational rehabilitation program.  

The veteran was notified that in order to remain in the 
Chapter 31 program, he had to begin counseling for his 
psychological disabilities and provide documentation; provide 
medical documentation that his disabilities had resolved 
sufficiently for him to complete training and gain stable, 
suitable employment upon completion of the training program; 
and research different fields of study and provide a degree 
plan from an institution of higher learning for a new, 
appropriate vocational goal.  Thereafter, after the 
aforementioned information was received (by 
September 17, 2000) and reviewed by the vocational 
rehabilitation panel, an appointment for reevaluation would 
be scheduled.  The veteran was advised that if he did not 
comply, his training would be placed in discontinued status.  

Thus, the Board notes that it is clear that the VRC was 
interrupting the veteran's program effective August 18, 2000 
because the VRC again assessed that there were deficiencies 
in the veteran's cooperation and conduct due to his 
behavioral problems despite the findings on the psychological 
examination that the veteran was able to participate in his 
vocational rehabilitation training program even with his 
behavioral problems.  

The veteran appealed that determination.  

In a September 2000 determination letter, the veteran was 
informed that his vocational rehabilitation program had been 
discontinued effective September 18, 2000 because he did not 
complete the required actions that he was notified of in the 
last August 2000 determination.  The veteran was informed 
that he might be eligible to reenter training in the Chapter 
31 program if he reestablished his eligibility and 
entitlement to those benefits.  He would also be required to 
demonstrate the reason for the discontinuance of his training 
program had been eliminated.  


Analysis

The three "basic requirements" for eligibility for chapter 
31 vocational rehabilitation training are set out in 38 
C.F.R. § 21.1(b) (2000).  The first requirement is that of a 
basic entitlement to services under 38 C.F.R. § 21.40.  
38 C.F.R. § 21.1(b)(1).  The second requirement under 38 
C.F.R. § 21.1(b) is that the services necessary for training 
and rehabilitation must be identified by VA and the veteran.  
38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved.  38 C.F.R. § 21.1(b)(3).  In this case, all three 
requirements were met.  

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a) (2000).  The initial case status is 
"applicant" status.  38 C.F.R. § 21.182 (2000).  Once the 
existence of a qualifying service connected disability is 
established under 38 C.F.R. § 21.40(a) (2000), an "initial 
evaluation" is scheduled.  38 C.F.R. § 21.50(a) (2000).  If 
the veteran attends the appointment for an initial evaluation 
the veteran progresses to "evaluation and planning status."  
See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and 
planning status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. §  21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a 
decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.57 
provides for an extended evaluation, and the veteran's case 
may be assigned to "extended evaluation status."  38 C.F.R. 
§ 21.57(a) (2000), see 38 C.F.R. § 21.188 (2000) (outlining 
the procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  

In this case, the veteran completed all of the above.  As 
such, his case apparently moved to "rehabilitation to the 
point of employability" status.  38 C.F.R. § 21.190 (2000) 
provides that this status serves to identify veterans who 
receive training and rehabilitation services to enable them 
to attain a vocational goal and also to assure that services 
specified in the veteran's IWRP are provided in a timely 
manner by VA.  Veterans will be placed in this status when 
the veteran has progressed through applicant status and 
evaluation and planning status (including extended evaluation 
status) and pending induction into the facility where the 
training will be provided; the veteran is receiving training 
and rehabilitation services as prescribed in the IWRP; or the 
veteran is on authorized leave of absence.  In this case, the 
veteran was receiving training and rehabilitation serves as 
prescribed in the IWRP.

"Rehabilitation to the point of employability" status may 
be terminated if the veteran or the VA interrupts or 
discontinues the period of rehabilitation to the point of 
employability.  38 C.F.R. § 21.190(e)(2), (3).  

A subheading of Part 21, subpart A, of 38 C.F.R. entitled 
"Conduct and Cooperation," includes two especially 
pertinent sections, 38 C.F.R. § 21.362 and 21.364: 

38 C.F.R. § 21.362 (2000) provides that:

(a) General.  The successful development 
and implementation of a program of 
rehabilitation services require the full 
and effective participation of the veteran 
in the rehabilitation process.  
(1) The veteran is responsible for 
satisfactory conduct and cooperation in 
developing and implementing a program of 
rehabilitation services under Chapter 31; 
(2) The staff is responsible for insuring 
satisfactory conduct and cooperation on 
the veteran's part; and 
(3) VA staff shall take required action 
when the veteran's conduct and cooperation 
are not satisfactory.  

(b) VA responsibility. VA shall make a 
reasonable effort to inform the veteran 
and assure his or her understanding of: 
(1) The services and assistance which may 
be provided under Chapter 31 to help the 
veteran maintain satisfactory cooperation 
and conduct and to cope with problems 
directly related to the rehabilitation 
process, especially counseling services; 
(2) Other services which VR&C staff can 
assist the veteran in securing through 
non-VA programs; and 
(3) The specific responsibilities of the 
veteran in the process of developing and 
implementing a program of rehabilitation 
services, especially the specific 
responsibility for satisfactory conduct 
and cooperation.  

(c) Veteran's responsibility. A veteran 
requesting or being provided services 
under Chapter 31 must: 
(1) Cooperate with VA staff in carrying 
out the initial evaluation and developing 
a rehabilitation plan; 
(2) Arrange a schedule which allows him or 
her to devote the time needed to attain 
the goals of the rehabilitation plan; 
(3) Seek the assistance of VA staff, as 
necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan; 
(4) Conform to procedures established by 
VA governing pursuit of a rehabilitation 
plan including: (i) Enrollment and 
reenrollment in a course; (ii) Changing 
the rate at which a course is pursued; 
(iii) Requesting a leave of absence; (iv) 
Requesting medical care and treatment; (v) 
Securing supplies; and (vi) Other 
applicable procedures.  
(5) Conform to the rules and regulations 
of the training or rehabilitation facility 
at which services are being provided.  

(d) Responsibility for determining 
satisfactory conduct and cooperation.  
VR&C staff with case management 
responsibility in the veteran's case will: 
(1) Monitor the veteran's conduct and 
cooperation as necessary to assure 
consistency with provisions of paragraph 
(c) of this section.  
(2) Provide assistance which may be 
authorized under Chapter 31, or for which 
arrangements may be made under other 
programs to enable the veteran to maintain 
satisfactory conduct and cooperation.

In this case, it is apparent from the VRC's determination and 
the statement of the case that the VRC found that the veteran 
was unable to resolve problems which affected attainment of 
the goals of the rehabilitation plan with VA personnel 
(number three of the veteran's responsibilities above) and 
was unable to fully conform to the rules and regulations of 
the training or rehabilitation facility at which services are 
being provided (number five of the veteran's responsibilities 
above) as evidenced by the complaints and comments of the 
school's staff and employees.  

VA staff members are responsible for monitoring a veteran 
participating in the vocational rehabilitation program and 
are required to take action when satisfactory conduct and 
cooperation have not been maintained.  38 U.S.C.A. § 3111 
(West 1991); 38 C.F.R. §§ 21.362, 21.364.  Provisions 
concerning unsatisfactory conduct and cooperation are 
contained in 38 C.F.R. § 21.364.  

38 C.F.R. § 21.364 (2000) provides that:

(a) General.  If VA determines that a 
veteran has failed to maintain 
satisfactory conduct or cooperation, VA 
may, after determining that all reasonable 
counseling efforts have been made and are 
found not reasonably likely to be 
effective, discontinue services and 
assistance to the veteran, unless the case 
manager determines that mitigating 
circumstances exist.  In any case in which 
such services and assistance have been 
discontinued, VA may reinstitute such 
services and assistance only if the 
counseling psychologist determines that: 
(1) The unsatisfactory conduct or 
cooperation of such veteran will not be 
likely to recur; and 
(2) The rehabilitation program which the 
veteran proposes to pursue (whether the 
same or revised) is suitable to such 
veteran's abilities, aptitudes, and 
interests.  

(b) Unsatisfactory conduct or cooperation 
exists.  When the case manager determines 
that the veteran's conduct and/or 
cooperation are not in conformity with 
provisions of Sec. 21.362(c), the case 
manager will: 
(1) Discuss the situation with the 
veteran; 
(2) Arrange for services, particularly 
counseling services, which may assist in 
resolving the problems which led to the 
veteran's unsatisfactory conduct or 
cooperation; 
(3) Interrupt the program to allow for 
more intense efforts, if the 
unsatisfactory conduct and cooperation 
persist.  If a reasonable effort to remedy 
the situation is unsuccessful during the 
period in which the program is 
interrupted, the veteran's case will be 
discontinued and assigned to 
"discontinued" status unless mitigating 
circumstances are found.  When mitigating 
circumstances exist the case may be 
continued in "interrupted" status until 
VA staff determines the veteran may be 
reentered into the same or a different 
program because the veteran's conduct and 
cooperation will be satisfactory, or if a 
plan has been developed, to enable the 
veteran to reenter and try to maintain 
satisfactory conduct and cooperation.  
Mitigating circumstances include: (i) The 
effects of the veteran's service and 
nonservice-connected condition; (ii) 
Family or financial problems which have 
led the veteran to unsatisfactory conduct 
or cooperation; or (iii) Other 
circumstances beyond the veteran's 
control.  

If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved from 
"rehabilitation to the point of employability" status to, 
first, "interrupted" status with suspension of services, 
and then to "discontinued" status where services to the 
veteran may be terminated.  See 38 C.F.R. §§ 21.197, 21.198.  
This process also applies to decisions to suspend services 
under § 21.50(e) supra. See 38 C.F.R. § 21.197(b)(1).  "The 
purpose of assignment to interrupted status is to assure that 
all appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services."  38 C.F.R. § 21.197(c)(4).  If a veteran has 
a service-connected disability rated 50% or more disabling, 
then before the veteran can be placed on "discontinued" 
status, the vocational rehabilitation and counseling officer 
must conduct a "special review" of the proposed 
discontinuance action.  38 C.F.R. § 21.198(b)(7).  Finally, 
whenever a veteran's status is changed, the veteran must be 
fully informed of that fact by a letter that states the 
reasons for the change in status (38 C.F.R. § 21.180(d)), and 
be afforded prior notification of any adverse action (38 
C.F.R. § 21.420(d)).

As set forth above, the veteran initially encountered 
difficulty in his Chapter 31 program in May 2000 over some 
"unauthorized" charges.  At that time, he expressed 
dissatisfaction with his VRC and also displayed anger and 
hostility over his frustrations or perceived frustrations.  
This is documented in the record as copies of the veteran's 
various correspondence are of record.  Shortly thereafter, 
the veteran and a veterans' representative liaison at Houston 
Community College had a telephone conversation in which the 
veteran alleged that the representative was hostile toward 
him and she asserted the same accusations regarding his 
behavior.  There is no copy of this conversation of record.  

In response to the situations in which the VRC believed that 
the veteran had difficulty controlling his anger and had 
displayed inappropriate behavior, the VRC determined that the 
veteran's vocational rehabilitation training needed to be 
interrupted pending a VA psychological evaluation and re-
evaluation.  In the July 2000 determination letter, the 
veteran was informed that his feasibility to benefit from a 
program of rehabilitation and achievement of an appropriate 
employment outcome had come under question and that his 
pattern or behavior toward VA employees and Houston Community 
College employees and staff was of concern.  The veteran was 
notified that he had been scheduled for a psychological 
evaluation on July 31, 2000 and that his case would be placed 
and remain in "interrupted status" until the date of his 
appointment.  Thereafter, he was advised that a re-evaluation 
appointment would be scheduled and a decision would be made 
concerning his program.  

The veteran thereafter attended this psychological testing.  
The testing results showed deficiencies in anger and 
frustration management.  However, the examiner opined that 
the results of this evaluation did not indicate that the 
veteran could not function in these capacities nor that his 
vocational goal was inappropriate.  The examiner indicated 
that the results of this evaluation and the apparent 
circumstances of the precipitating event for this evaluation 
suggested that the veteran might benefit from psychological 
counseling focused on anger and frustration management. 

Thus, despite the veteran's shortcomings with regard to his 
anger and frustration and inappropriate behavior, the 
examiner believed that the veteran could continue his 
vocational rehabilitation training.  It was suggested that 
the veteran might benefit from psychological counseling 
focused on anger and frustration management. 

Thereafter, a meeting was held between the supervisor of the 
veteran's VRC and the veteran.  An official copy of the 
substance of this meeting is not of record, but the veteran 
issued a "letter of apology," though it was somewhat 
qualified by the subsequent letter to his congressman 
accusing the VRC of vindictiveness and abuse of authority.  

In an August 2000 determination letter, the veteran was 
notified by his VRC that his case had been interrupted 
effective August 18, 2000.  He was informed that a 
combination of the evidence, when viewed as a whole, showed 
that the veteran was not currently reasonably feasible to 
secure and maintain suitable, stable employment upon 
completion of his proposed training program.  The veteran was 
notified that in order to remain in the Chapter 31 program, 
he had to begin counseling for his psychological disabilities 
and provide documentation; provide medical documentation that 
his disabilities had resolved sufficiently for him to 
complete training and gain stable, suitable employment upon 
completion of the training program; and research different 
fields of study and provider a degree plan from an 
institution of higher learning for a new, appropriate 
vocational goal.  Thereafter, after the aforementioned 
information was received (by September 17, 2000) and reviewed 
by the vocational rehabilitation panel, an appointment for 
reevaluation would be scheduled.  The veteran was advised 
that if he did not comply, his training would be placed in 
discontinued status.  The veteran appealed that action, thus 
not complying with the letter and his case was discontinued.  

The Board initially notes that the VRC acted properly in 
initially placing this case in interrupted status in order to 
conduct the psychological examination.  The evidence of 
record showed angry behavior on the veteran's part which 
called into question the feasibility of his program, a 
program that contemplated a vocational goal requiring 
interpersonal skills.  The veteran was properly scheduled for 
a psychological evaluation.  The veteran underwent this 
evaluation which essentially showed that the veteran's 
vocational goal was in fact feasible and that he could 
achieve an appropriate employment outcome.  At this point, 
the Board notes that even if the psychologist determined that 
the veteran's vocational goal was feasible, his program of 
training could still be interrupted if he failed in his 
conduct and cooperation.

The record shows that the veteran had clearly displayed 
argumentative behavior.  Although the veteran maintains that 
argumentative behavior was displayed on the part of the VRC 
and the staff and employees of Houston Community College, all 
of the statements from VA personnel and the staff and 
employees of the school describe and document the veteran's 
behavior as being inappropriate.  In addition, the 
documentary record shows that the veteran was in fact 
argumentative in his contacts with those persons.  

However, in the determination that the veteran had failed in 
his conduct and cooperation per 38 C.F.R. §§ 21.632, 21.364, 
VA had certain responsibilities to assist the veteran in 
maintaining appropriate conduct and cooperation.  As set 
forth below, the Board finds that VA failed in this regard 
after interrupting the veteran's training program.  

During his recent psychological evaluation, the veteran's 
behavioral problems were discussed and further counseling was 
suggested.  However, thereafter, the veteran was not provided 
the recommended counseling.  38 C.F.R. § 21.362(d) provides 
that the vocational and rehabilitation counseling staff with 
case management will provide assistance which may be 
authorized under Chapter 31, or for which arrangements may be 
made under other programs, to enable the veteran to maintain 
satisfactory conduct and cooperation.  In addition, 38 C.F.R. 
§ 21.364(b)(2) provides that the vocational and 
rehabilitation counseling staff with case management will 
arrange for services, particularly counseling services, which 
may assist in resolving the problems which led to the 
veteran's unsatisfactory conduct or cooperation.  In 
addition, 38 C.F.R. § 21.364(b)(3) provides that VA may 
interrupt the program to allow for more intense efforts, if 
the unsatisfactory conduct and cooperation persist.  If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
discontinued status unless mitigating circumstances are 
found.  

The Board notes that this regulation appears to place the 
responsibility initially upon VA to provide the counseling 
services to the veteran.  

In sum, the record shows that the veteran failed in his 
conduct and cooperation as he did not satisfactorily conform 
to the procedures established by VA and to the rules and 
regulations of the facility where he was being afforded 
training.  The record is replete with documentation of 
inappropriate behavior as displayed by the veteran, as noted 
above.  Therefore, the interruption of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective August 18, 2000, was 
proper.  38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.197, 21.362, 
21.364.

However, in this case, the record does not show that a 
reasonable effort was made to remedy the situation, i.e., 
assist the veteran in his efforts to improve his conduct and 
cooperation, following the notice to the veteran that his 
program was being interrupted.  The veteran was told that he 
would be required to submit to psychological testing and re-
evaluation, which he did do.  Beyond that, the veteran was 
not afforded any further assistance as required by the 
pertinent law and regulations prior to the discontinuance of 
his program.  As noted, if a veteran fails to comply with the 
"Conduct and Cooperation" provisions, the veteran may be 
moved from "rehabilitation to the point of employability" 
status to, first, "interrupted" status with suspension of 
services, and then to "discontinued" status where services 
to the veteran may be terminated.  This was what was done by 
the VRC in this case.  However, the purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  In 
addition, for those veteran's rated above 50 percent 
disability compensation, the vocational rehabilitation and 
counseling officer must conduct a "special review" of the 
proposed discontinuance action.  

The Board acknowledges that the VRC had obvious problems in 
working with this veteran.  The veteran's difficult behavior 
is documented in the claims file and was noted by the 
psychological examination.  It was this behavior that 
warranted an interruption in his training program.  However, 
it does not appear that after the veteran was placed in 
interrupted status, all appropriate actions were taken to 
help him continue in his program before discontinuing 
benefits and services.  Likewise, there is no showing that 
there was a specific "special review" of the proposed 
discontinuance action.  Rather, in the August 2000 
determination, the veteran was notified of actions that he 
was required to take to remain in the Chapter 31 program.  
However, VA law and regulations place the initial burden on 
VA to assist him in that regard.  In this case, the onus was 
placed on the veteran to begin counseling, provide certain 
medical documentation, and to research different fields of 
study and provide a degree plan from an institution of higher 
learning for a new, appropriate vocational goal.  While the 
Board certainly understands the VRC's frustration in this 
case, it is the VA's responsibility to provide the veteran 
counseling and assist him in these matters before 
discontinuing his program.  

Since VA failed to offer all proper assistance to the veteran 
such as counseling following the interruption of his program 
of training, the discontinuance of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective September 18, 2000, was not proper.  
38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.198, 21.362, 21.364.



ORDER

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective August 18, 2000, was proper.  To this extent, the 
appeal is denied.

The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective September 18, 2000, was not proper.  To this 
extent, the appeal is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

